                Case 8:20-cv-01320-TDC Document 77 Filed 06/19/20 Page 1 of 2



                                                   STATE OF INDIANA
                                   OFFICE OF THE ATTORNEY GENERAL
                                     INDIANA GOVERNMENT CENTER SOUTH, FIFTH FLOOR
                                302 WEST WASHINGTON STREET l INDIANAPOLIS, IN 46204-2770
 CURTIS T. HILL, JR.                           www.AttorneyGeneral.IN.gov                      TELEPHONE: 317.232.6201
INDIANA ATTORNEY GENERAL                                                                          FAX: 317.232.7979


                                                    June 19, 2020


      The Honorable Theodore D. Chuang
      UNITED STATES DISTRICT COURT
      FOR THE DISTRICT OF MARYLAND
      6500 Cherrywood Lane
      Suite 245A
      Greenbelt, MD 20770

              Re:      American College of Obstetricians & Gynecologists et al.
                       v. United States Food and Drug Administration et al, Case No. 8:20-cv-1320-TDC
                       Notice of Intent to File Motion to Intervene of Right by the State of Indiana,
                       the State of Nebraska, the State of Louisiana, and the State of Oklahoma

      Dear Judge Chuang:

              Proposed Intervenors in the above-captioned case (hereinafter, “the States”) hereby give
      notice of their intent to file (1) a motion for leave to supplement their motion to intervene with a
      proposed answer, nunc pro tunc to when the motion to intervene was filed, or, (2) in the alternative, a
      renewed motion to intervene which will include a proposed answer.

               With regard to the States’ intended motion, the States have corresponded with counsel for
      all parties in this suit via email at 3:45 p.m. on Thursday, June 18, 2020: Plaintiffs declined our
      invitation to meet and confer by telephone and intend to oppose the States’ motion, while
      Defendants have not, after twenty-four hours, responded. The States now seek a pre-motion
      conference with the Court.

               In their opposition to the States’ motion to intervene, Plaintiffs objected that the States had
      not attached “a pleading that sets out the claim or defense for which intervention is sought,” as
      described by Rule 24(c). See ECF 61 at 11. Plaintiffs cited no authority applying Rule 24(c) in the
      context of preliminary injunction proceedings, which commonly dispense with ordinary procedures
      in the interest of swiftly resolving urgent claims. In this case, the States had endeavored to provide
      such a pleading, but had not found it possible in the time allowed for the States to seek intervention.
      Any error, moreover, was harmless to Plaintiffs; witness that this Court held a hearing on Plaintiffs’
      motion for a preliminary injunction today without any answer from Defendants, only two days after
      Plaintiffs filed an Amended Complaint. Out of an abundance of caution, the States were nonetheless
      preparing a proposed pleading for filing when this Court denied the motion to intervene, and are
      able to file it in short order.
          Case 8:20-cv-01320-TDC Document 77 Filed 06/19/20 Page 2 of 2
The Honorable Theodore D. Chuang
June 19, 2020
Page 2

         Insofar as Plaintiffs believe the motion to intervene was procedurally defective under Rule
24(c), the States wish to remedy any defect in order to preserve their rights in the case. The States
therefore propose two possible approaches to do so by motion.

        First, a motion to supplement the motion to intervene with a proposed answer to the
Amended Complaint, nunc pro tunc to when the motion was filed, would retroactively correct any
technical concern as to the original motion. Second, in the alternative, the States may renew their
motion to intervene, attaching the proposed answer to the Amended Complaint. The renewed
motion to intervene would not raise new arguments or require new briefing; its sole purpose would
be to ensure the States have preserved their intervention rights in light of the Amended Complaint.

        The States wish to confirm what procedural vehicle the Court would prefer for presentation
of the States’ proposed answer. The States therefore respectfully request that the Court set a pre-
motion conference and allow them to file an appropriate motion.

                                                     Respectfully submitted,

 /s/ Alexander A. Bush                               /s/ Thomas M. Fisher
 Alexander A. Bush, Esq., Bar No.: 13392             Thomas M. Fisher*
 ROWE WEINSTEIN & SOHN, PLLC                         Solicitor General
 1401 Rockville Pike, Suite 110                      Julia C. Payne*
 Rockville, MD 20852                                 Deputy Attorney General
 (301) 770-4710                                      Office of Indiana Attorney General
 (301) 770-4711 (facsimile)                          IGC South, Fifth Floor
 abush@rowepllc.com                                  302 W. Washington Street
                                                     Indianapolis, IN 46204
 Gene C. Schaerr*                                    (317) 232-6255
 Stephen S. Schwartz*                                (317) 232-7979 (facsimile)
 SCHAERR JAFFE LLP                                   tom.fisher@atg.in.gov
 1717 K. Street NW, Suite 900
 Washington, DC 20006                                Elizabeth Baker Murrill*
 (202) 787-1060                                      Solicitor General
 (202) 776-0136(facsimile)                           Joseph Scott St. John*
 gschaerr@schaerr-jaffe.com                          Deputy Solicitor General
                                                     Office of Attorney General Jeff Landry
 *Admitted Pro Hac Vice                              1885 North Third Street
                                                     Baton Rouge, LA 70802
                                                     (225) 485-2458
                                                     (225) 326-6490 (facsimile)
                                                     murrille@ag.louisiana.gov

                                                     Counsel for Intervenor States of Indiana, Louisiana,
                                                     Alabama, Arkansas, Idaho, Kentucky, Mississippi,
                                                     Missouri, Nebraska, and Oklahoma
